Citation Nr: 0935745	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-23 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service connected lumbar strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel






INTRODUCTION

The Veteran was a member of the Illinois Army National Guard, 
and he served on active duty from September 1986 to December 
1986, and from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to an increased (compensable) disability rating 
for the service-connected lumbar strain. 

The Veteran testified in a hearing before the RO's Decision 
Review Officer (DRO) in June 2006.  A transcript of the 
hearing has been associated with the claims file.  

The Veteran filed a motion for advancement on the docket in 
July 2008.  The Board denied the motion in August 2008.

In September 2008, the Board remanded the issue on appeal to 
the RO for additional evidentiary development.  The September 
2008 remand also noted that the Veteran, through his 
representative, had previously raised new claims, to include 
reopening of service connection for a sinus disability, and 
an argument regarding the timely filing of a substantive 
appeal of a November 1993 decision, which were not fully 
addressed by the RO at the time of the Board's remand.  The 
same issues are again referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  For the increased rating period from June 14, 2004, the 
service-connected lumbar strain is shown to be productive of 
a disability picture that more nearly approximates forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees and combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees.

2.  For the increased rating period from June 1, 2009, the 
service-connected lumbar strain is shown to be productive of 
a disability picture that more nearly approximates forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for a 10 percent evaluation for the service-
connected lumbar strain are met for the rating period from 
June 14, 2004, and the criteria for a 20 percent are met for 
the rating period from June 1, 2009.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA must notify a veteran and his or her 
representative, if any, of any information, plus any medical 
evidence or lay evidence, necessary to substantiate the 
claim, what evidence VA will seek to provide, and what 
evidence the Veteran is expected to provide.  

In the present case, the Veteran was notified by a May 2005 
RO letter of the information and evidence needed to 
substantiate and complete this appeal.  The RO also sent the 
Veteran a letter in September 2008 notifying him regarding 
disability ratings.  Subsequently, the RO readjudicated the 
claim in an August 2009 SSOC.  Accordingly, although the 
Veteran has not identified or demonstrated that any potential 
errors are prejudicial, the Board finds that any arguable 
lack of full preadjudication notice in this appeal has not, 
in any way, prejudiced the Veteran. 

In addition, VA has fulfilled its duty to assist the Veteran 
in obtaining identified and available evidence needed to 
substantiate his claim.  The Veteran's service treatment 
record (STR) and all post-service treatment records reported 
by the Veteran have been obtained; there is no indication of 
any missing records for which VA has not made adequate search 
efforts to date.  Also, the Veteran was afforded a VA 
examination most recently in June 2009, for the purpose of 
evaluating the severity of the service-connected lumbar 
strain.  

The Veteran has not asserted, and the evidence does not show, 
that his symptoms have increased in severity since that 
evaluation.  The Veteran indicated in supporting statements 
following the June 2009 VA examination that the report of 
examination did not adequately reflect the current severity 
of his service-connected lumbar strain; however, in light of 
the Veteran's detailed descriptions of his symptomatology, 
and the specific clinical measures that are of record, the 
Board finds that the VA examination is adequate to allow the 
Board to make a fully informed determination.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 
6 Vet. App. 405, 407 (1994)) (internal quotations omitted).  
The Board accordingly finds that remand for a new VA 
examination is not required.  See 38 C.F.R. § 3.159(c)(4).

In short, the Board finds that all necessary facts have been 
properly developed in regard to the Veteran's claim, and no 
further assistance is required in order to comply with VA's 
statutory duty to assist in the development of evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Rather, remanding this case for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).  Because all duties to notify 
and assist have been satisfied, the Board will proceed with 
consideration of the increased rating appeal.

II.  Increased Rating of Lumbar Strain Analysis

The Veteran is contending that a compensable evaluation is 
warranted for the service-connected lumbar strain.  He 
contends that he has constant low back pain. In his 
substantive appeal, the Veteran requested a 10 percent 
rating. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  
Id.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, the U.S. Court of Appeals for Veterans 
Claims (Court) recently held that in claims for increased 
rating VA must consider that a claimant may experience 
multiple distinct degrees of disability, resulting in 
different levels of compensation, from the time the increased 
rating claim is filed to the time a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods during the period of the Board's 
review.

With regard to the Veteran's service-connected lumbar strain, 
disabilities of the spine, including intervertebral disc 
syndrome (IVDS), are rated under a General Rating Formula for 
Diseases and Injuries of the Spine (for increased rating 
claims filed on or after September 26, 2003, such as in the 
present case).  See 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 
5235 to 5243.  The criteria of the General Rating Formula are 
applied with and without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Associated 
objective neurologic abnormalities, including but not limited 
to bowel or bladder impairment, are evaluated separately 
under an appropriate diagnostic code.  General Rating 
Formula, Note (1).

The rating criteria of the General Rating Formula for 
Diseases and Injuries of the Spine (pertinent to the 
lumbosacral spine) provide that a 10 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 % or more of the height.  A rating 
of 20 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm and guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A rating of 40 percent is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine. A rating of 50 percent is awarded for 
unfavorable ankylosis of the entire thoracolumbar spine.  The 
highest rating, 100 percent, is awarded for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a.  
 
For VA compensation purposes, the normal forward flexion of 
the thoracolumbar spine is to 90 degrees, and the normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  General Rating Formula, Note (2).

IVDS is evaluated by one of two alternative methods, applying 
whichever method results in the higher evaluation.  First, 
the disability could be rated on the basis of the total 
duration of incapacitating episodes over the previous 12 
months.  The schedular criteria for incapacitating episodes 
provide that a 10 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past twelve months.  A 20 percent 
evaluation is assigned intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  A 60 percent evaluation contemplates incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  An "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 Note (1).  

Alternatively, IVDS could be rated by separately evaluating 
the chronic orthopedic manifestations under the most 
appropriate orthopedic diagnostic code (DCs 5292 or 5295), 
and the neurological manifestations under the most 
appropriate neurologic diagnostic code(s), and then combining 
the separate evaluations under 38 C.F.R. 
§ 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243, 
Note 1.  "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from IVDS that are present constantly, or nearly so.

Finally, the Board notes, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher disability rating when 
functional loss due to limited or excessive movement, pain, 
weakness, excessive fatigability, or incoordination is 
demonstrated, to include during flare-ups and with repeated 
use, if those factors are not considered in the rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 
9 Vet. App. 7 (1996). 
 
In the present case, the evidence of record demonstrating the 
severity of the Veteran's service-connected lumbar strain for 
the period on appeal first includes a June 14, 2004 
examination report by a private chiropractor.  The 
chiropractor noted that the Veteran complained of pain, which 
the Veteran rated as 5 to 6 out of 10.  The Veteran denied 
any radiating pain and bowel or bladder dysfunction.  On 
physical examination, the chiropractor found that range of 
motion testing measured by goniometer demonstrated lumbar 
flexion to 75 degrees; extension to 20 degrees, right lateral 
flexion, left lateral flexion, right rotation, and left 
rotation were to twenty degrees.  Pain occurred in all 
ranges.  Neurological examination was normal; straight leg 
raising was performed without pain, but Soto-Hall test 
elicited lumbar pain.  The chiropractor's diagnosis was 
lumbar segmental dysfunction and lumbosacral facet arthrosis.  
An accompanying lumbar spine X-ray report provides an 
impression of facet arthrosis at L5-S1, mild right convexity 
at L1-L2, and slight lipping at L5.

Next, in May 2005, the Veteran underwent a VA spine 
examination to determine the current severity of his service-
connected lumbar strain.  The VA examiner thoroughly reviewed 
the pertinent evidence and the Veteran's current complaints, 
which included increasing pain and stiffness.  The Veteran 
denied radiation of pain, but the pain, which he described as 
a dull ache, was constant; he rated the pain as 8 out of 10, 
and indicated that he used over-the-counter medication for 
relief.  The Veteran also reported flare-ups occurring once 
per week with pain he described as "severe" and lasted from 
4 to 6 hours.  The Veteran denied additional limitation of 
motion during flare-ups, any neurological abnormalities, such 
as bowel or bladder complaints and numbness, or that he used 
assistive devices.  He was able to walk 2 to 3 blocks before 
developing slight pain in the low back, but he did have 
difficulty with walking, transferring out of bed, bathing, 
toileting, dressing, and performing occupational and 
recreational activities such as driving.  He was currently 
working as a maintenance supervisor.  

On physical examination in May 2005, the VA examiner found 
well-maintained lumbar lordotic curvature, but no scoliosis, 
ankylosis, guarding, or no step-off deformities.  Range of 
motion testing revealed no pain at the beginning or end range 
of motion.  Flexion was to 90 degrees without pain; extension 
to 30 degrees without pain; left and right lateral flexion 
were to 30 degrees without pain; right and left lateral 
rotation were to 45 degrees without pain.  Repetitive use 
resulted in no fatigability, weakness, lack of endurance, or 
pain.  No weakness was appreciated, and the Veteran had 
normal contour and gait pattern.  Neurological examination 
was normal.  Spine X-rays revealed well-maintained 
intervertebral disc spaces, no fractures, no 
spondylolisthesis, no pedicle diversion, no space-occupying 
lesion, and no lytic lesions.  Based on the results of this 
examination, the VA examiner diagnosed chronic low back 
sprain without degenerative changes; no major functional 
impairments.  (The Board notes that the accompanying X-ray 
report reveals that minimal degenerative changes were, in 
fact, seen with some facet disease).  

In June 2006, the Veteran testified at a DRO hearing in 
support of his claim.  He asserted that the May 2005 VA 
examiner incorrectly stated that there was no pain on motion.  
He also stated that the VA examiner did not use a goniometer 
to measure limitation of motion.  Plus, the Veteran was in 
service management at an apartment complex where, if he had 
to lift anything, it caused pain lasting from an hour to 
days, and he felt that that he did not received promotions as 
fast as he might without having back pain; however, the 
Veteran later stated that nothing at his job aggravated the 
pain.  With regard to his current symptoms, the Veteran 
testified that back pain woke him up at night, there was 
always pain in the morning, and he sometimes had problems 
climbing stairs.  He also explained that the pain had 
previously radiated into his leg approximately 3 to 4 times 
total; the last time 6 months prior.  He was unable to do 
such household tasks as changing washer, and he could not 
play with his children like he used to.  Further, the 
Veteran's wife testified that the Veteran had to roll out of 
bed in the morning due to his low back pain.  

In an August 2007 treatment note, a private physician, Dr. 
DRI, reported that the Veteran had moderate to severe 
iliopsoas spasms, right greater than left with somatic 
dysfunction at L1 to L2 on the right and S1 on the right.  
Straight leg raising was to 80 degrees, and deep tendon 
reflexes were 2 out of 4 bilaterally.  The assessment was 
lumbosacral strain, moderate to severe.  

In June 2009, the Veteran underwent another VA spine 
examination.  The VA examiner reviewed the claims file and 
noted the Veteran's active service to include in-service fall 
resulting in back injury.  The VA examiner also noted the 
Veteran's current complaints, including intermittent low back 
pain, which the Veteran rated as 7 to 8 out of ten.  The 
Veteran denied bowel and bladder incontinence, erectile 
dysfunction, and lower extremity weakness.  The Veteran did 
endorse pain radiating into the right lower extremity to just 
past the knee, and reported one incapacitating episode 
requiring bed rest during the prior year.  With regard to 
flare-ups, the Veteran described flare-up pain occurring 
randomly with variable durations precipitated by such 
activities as stooping and bending; the pain was relieved by 
heat, ice, and over-the-counter medications.  Also, the 
Veteran reported having difficulty finishing any activities 
after onset of a flare-up.  The Veteran reported that he did 
not use any assistive devices, and denied any effect on his 
ability to perform his occupation.  The examiner indicated 
that the Veteran was fully functional in all activities of 
daily living (ADLs), but had trouble lifting his 
granddaughter.  

On physical examination in June 2009, the VA examiner found a 
stable stance with mild list to the right side and symmetry 
and rhythm of spinal motion, but no pelvic obliquity.  The 
Veteran ambulated with reciprocal heel toe gait without 
antalgia or pain or weakness.  Range of motion testing 
revealed flexion to 50 degrees with onset of pain at 45 
degrees; extension to 15 degrees with onset of pain at 10 
degrees; left lateral flexion and left lateral rotation to 20 
degrees with onset of pain at 15 degrees; right lateral 
flexion to 25 degrees with onset of pain at 20 degrees; and 
right lateral rotation to 30 degrees with onset of pain at 25 
degrees.  The VA examiner was unable to determine to what 
extent range of motion was additionally limited by pain, 
fatigue, weakness, or lack of endurance, and he observed no 
spasm, weakness, or tenderness.  Neurological examination was 
normal except that bilateral Achilles reflexes were 1 out of 
4 and bilateral patellar reflexes were 3 out of 4.  Lasegues' 
sign and straight leg raising (SLR) were negative.  The VA 
examiner found no incapacitating episodes due to IVDS.  He 
also noted that X-rays from 2005 revealed minimal 
degenerative changes with some facet disease.  

Based on the results of the June 2009 VA examination, the VA 
examiner diagnosed lumbar strain and degenerative disease of 
the lower lumbar spine.  The VA examiner then opined that 
after an extensive review of the pertinent medical evidence, 
there is no causation to substantiate the Veteran's 
contention that his degenerative joint disease (DJD) is 
secondary to the service-connected lumbar strain.  Rather, 
the Veteran's prior labor-related occupation "must also be 
consider[ed] as a possible contributing factor."  Therefore, 
the VA examiner concluded that it is less likely than not 
that the Veteran's lumbar spine degenerative changes are 
related to or secondary to the service-connected lumbar 
strain.  

The record also includes a July 2009 email from a private 
chiropractor, who wrote that a fall [such as the Veteran's 
in-service fall] could cause compression to a disc, as falls 
are the most common way to injure the spine.  The 
chiropractor also wrote that the Veteran also had a decreased 
curve in his low back, which can cause more wear on the 
discs.  The chiropractor concluded that it was impossible to 
know what caused the Veteran to lose his low back curve, and 
it is a "tough question" because X-rays were never taken 
after the Veteran's [in-service] fall.  

In a July 2009 letter, the Veteran's wife wrote in support of 
his claim that she had observed the Veteran's pain worsen 
over the years.  Also, prior to the evaluation, she printed 
out a compensation and pension (C&P) spine worksheet, which 
was used by the private chiropractor during his evaluation.  
She further wrote that the Veteran's VA examinations did not 
accurately reflect the severity of his low back disability at 
the time of the examinations.  

In a separate July 2009 letter, the Veteran wrote that the 
June 2009 VA examiner did not use a goniometer to measure 
limitation of motion of his spine, the VA examiner did not 
measure additional limitations due to repetitive motion, and 
the VA examiner inaccurately reported that the Veteran's low 
back disability did not affect his employment.  The Veteran 
wrote that his back disability did affect his employment, 
but, as a supervisor, he was able to delegate tasks that 
bothered his back.    

In reviewing the medical and lay evidence above, the Board 
finds that the service-connected disability picture more 
nearly resembles the criteria for assignment of a 10 percent 
evaluation beginning June 14, 2004, which is the first date 
during the rating period under consideration that the 
evidence shows the schedular criteria for a 10 percent 
evaluation are met.  While the Veteran's claim for increased 
rating for the service-connected lumbar strain was not 
received until August 2004, because this is an increased 
rating claim, the Board has considered the one-year period 
prior to receipt of increased rating claim to determine if 
entitlement to a higher (compensable) rating arose during 
that time.  The June 14, 2004 chiropractor report is the 
first evidence showing that entitlement to a 10 percent 
rating arose.  In particular, the private chiropractor found 
on physical examination in June 2004 that flexion was limited 
to 75 degrees and the combined range of motion was 175 
degrees, which is greater than 120 degrees but not greater 
than 235 degrees, as required for a 10 percent disability 
rating under Diagnostic Code 5237.  38 C.F.R. § 4.71a.  

To the extent the May 2005 VA examiner found normal range of 
motion of the lumbar spine, the VA examiner's examination is 
not shown to be adequate for rating purposes because the VA 
examiner did not evaluate functional loss due to limited or 
excessive movement, pain, weakness, excessive fatigability, 
or incoordination, to include during flare-ups and with 
repeated use.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) 
(internal quotations omitted); DeLuca, 8 Vet. App. 202.

An evaluation higher than 10 percent is not warranted prior 
to June 1, 2009, however, because the evidence does not 
demonstrate forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm and guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis. 

In further review of the medical and lay evidence, the Board 
also finds that the service-connected disability picture more 
nearly approximates the criteria for assignment of a 20 
percent evaluation for the increased rating period from June 
1, 2009, the date of the most recent VA examination.  In 
particular, the June 2009 VA examiner recorded forward 
flexion of the lumbar spine limited to 45 degrees due to 
pain.  

The next higher, 40 percent, evaluation is also not warranted 
for any period because, even when considering functional 
limitation due to the DeLuca factors, the evidence does not 
demonstrate forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine, as required for a 40 percent disability 
rating under Diagnostic Code 5237.   Ankylosis is immobility 
and consolidation of a joint due to disease, injury, surgical 
procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 
(1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  
Ankylosis is stiffening or fixation of a joint as the result 
of a disease process, with fibrous or bony union across the 
joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).   

Moreover, a higher evaluation is not warranted for any period 
on the basis of incapacitating episodes because there is no 
evidence of bed rest prescribed by a physician.  Although the 
June 2009 VA examiner indicated that the Veteran required bed 
rest and medications once during the prior year, he did not 
indicate, and the Veteran has not otherwise indicated, that 
the bed rest was prescribed by a physician and that it lasted 
at least two weeks.    
  
Further, a separate compensable evaluation is not warranted 
for objective neurological abnormalities.  The record shows 
that the Veteran complained of pain radiating into the right 
lower extremity, and there is some evidence of an objective 
neurological abnormality, as indicated by sensory 
examinations in August 2007 and June 2009; however, the 
Veteran testified during his June 2006 DRO hearing that the 
pain had only radiated into the right lower extremity 3 to 4 
times total.  The June 2009 VA examination specifically found 
no neurologic symptoms due to nerve root involvement, and 
sensory examination revealed no deficits.  The Board finds 
that such symptoms and findings do not rise to the "mild" 
level necessary to warrant a separate compensable evaluation 
for radiculopathy pursuant to 38 C.F.R. § 1.124a, Diagnostic 
Code 8520.  

In conclusion, the Board finds that a 10 percent evaluation 
is warranted for the service-connected lumbar strain 
beginning June 14, 2003, and a 20 percent evaluation is 
warranted beginning June 1, 2009.  

The Board's findings above are based on schedular evaluation.  
To afford justice in exceptional situations, an 
extraschedular rating may also be provided.  38 C.F.R. 
§ 3.321(b).  In this case, referral for extraschedular 
consideration is not warranted.  First, the applicable rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology.  The schedular rating criteria 
specifically contemplate the Veteran's complaints and 
symptoms, and provide ratings based on limitation of motion 
(including due to pain on movement, swelling, deformity, 
atrophy, instability, weakness, fatigability, and 
incoordination), but also on findings such as muscle spasm 
and guarding that result in an abnormal gait or abnormal 
spinal contour, and incapacitating episodes and neurological 
symptoms if shown.  

Furthermore, the evidence does not show marked interference 
with employment in excess of that contemplated by the rating 
schedule, frequent periods of hospitalization, or other 
evidence that would render impractical the application of the 
regular schedular standards.  In fact, the Veteran specified 
in his July 2009 statement that he was unable to do certain 
tasks at work, but as a supervisor he was able to delegate 
such tasks to others.  The Board finds that this, in 
conjunction with all the evidence of record reflecting on 
motion and use of the low back, does not show marked 
interference with employment in excess of that contemplated 
by the rating schedule therefore, remanding the Veteran's 
claim for consideration of extraschedular ratings under 38 
C.F.R. § 3.321(b)(1) is not required.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 10 percent evaluation for the service-connected lumbar 
strain for the period from June 14, 2004 to May 31, 2009, and 
a 20 percent evaluation for the period beginning June 1, 
2009, is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


